USDC IN/ND case 2:18-cr-00033-PPS-JEM document 69 filed 05/13/19 page 1 of 2


                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF INDIANA
                        HAMMOND DIVISION

UNITED STATES OF AMERICA            )
                                    )     Case No. 2-18-cr-33 PPS/JEM
            v.                      )
                                    )
SAMANTHA ELHASSANI                  )

GOVERNMENT'S UNOPPOSED MOTION FOR EXTENSION OF TIME
           TO FILE CIPA SECTION 4 MOTION

      The United States of America, by its undersigned counsel, respectfully

requests a nine-day extension of time until May 24, 2019 to file its motion

pursuant to Section 4 of the Classified Information Protection Act, and states

the following in support thereof:

      1.    On March 14, 2019, the Court ordered the government to file its

CIPA Section 4 motion by May 15, 2019.

      2.    The prosecution team has worked diligently to meet this deadline

and the motion will be completed by May 15.

      3.    Despite its due diligence, the government was informed on May

13, 2019, that certain agency-level approvals that are necessary and required

to submit the motion to the Court will not be completed by May 15.

      4.    The government requires a brief extension of time to address

these unforeseen circumstances and respectfully request leave to file the

motion by Friday, May 24, 2019. It is the government's intention to file the
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 69 filed 05/13/19 page 2 of 2


motion as soon as the necessary approvals have been obtained, and will do so

before May 24 if that occurs.

      5.    Defense counsel has been apprised of the issue and has informed

government counsel that they do not oppose the requested extension.

      WHEREFORE, the government respectfully requests an extension of

time until May 24, 2019, to file its motion pursuant to Section 4 of the

Classified Information Protection Act.

                                           Respectfully submitted,

                                           THOMAS L. KIRSCH II
                                           UNITED STATES ATTORNEY


                                     BY:   /s/ Abizer Zanzi
                                           Abizer Zanzi
                                           Jennifer Chang
                                           Assistant United States Attorneys



                       CERTIFICATE OF SERVICE

       I hereby certify that on May 13, 2019, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system which sent
notification to all counsel of record.

                                           /s/ Abizer Zanzi
                                           Abizer Zanzi
                                           Assistant United States Attorney
